                19-12226-scc             Doc 1           Filed 07/09/19 Entered 07/09/19 00:37:58                                   Main Document
 Fill in this information to identify the case:
                                                                      Pg 1 of 34
     United States Bankruptcy Court for the:

     Southern                  District of   New York
                                             (State)
     Case number (If known):                                    Chapter                                                                           Check if this is an
                                                                                                                                                  amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                      04/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1.    Debtor’s name                            Stearns Holdings, LLC


2.    All other names debtor used              Stearns Holdings, Inc.
      in the last 8 years
      Include any assumed names,
      trade names, and doing business
      as names



3.    Debtor’s federal Employer
                                               XX-XXXXXXX
      Identification Number (EIN)


                                                                                                               Mailing address, if different from principal
4.    Debtor’s address                                    Principal place of business                          place of business

                                                          750 State Hwy 121, Ste. 150
                                                          Number Street                                        Number Street


                                                                                                               P.O. Box

                                                          Lewisville              TX            75067
                                                          City                   State          ZIP            City                   State           ZIP Code
                                                          Code

                                                                                                               Location of principal assets, if
                                                                                                               different from principal place of
                                                           Denton                                              business
                                                          County
                                                                                                               Number      Street



                                                                                                               City        State                       ZIP Code


                                                          https://www.stearns.com/
                                                          https://www.stearnswholesale.com/
5.Debtor’s website (URL)
                                                          https://www.stearnsfig.com/
                                                          https://www.stearnsnondelegatedcorrespondent.com/

                                                              Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
6.    Type of debtor
                                                              Partnership (excluding LLP)
                                                              Other. Specify:


Official Form 201                                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 1
               19-12226-scc             Doc 1        Filed 07/09/19 Entered 07/09/19 00:37:58 Main Document
Debtor       Stearns Holdings, LLC                                               Case number (if known)
             Name
                                                                  Pg 2 of 34

                                          A. Check one:
7.    Describe debtor’s business
                                                Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                Railroad (as defined in 11 U.S.C. § 101(44))
                                                Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                                None of the above.

                                          B. Check all that apply:

                                                Tax-exempt entity (as described in 26 U.S.C. § 501)
                                                Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                § 80a-3)
                                                Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))


                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                5      2     2 3

8.    Under which chapter of the          Check one:
      Bankruptcy Code is the                 Chapter 7
      debtor filing?                         Chapter 9
                                             Chapter 11. Check all that apply:
                                                            Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                            affiliates) are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3
                                                            years after that).
                                                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is
                                                            a small business debtor, attach the most recent balance sheet, statement of operations,
                                                            cash-flow statement, and federal income tax return or if all of these documents do not
                                                            exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            A plan is being filed with this petition.
                                                            Acceptances of the plan were solicited prepetition from one or more classes of creditors,
                                                            in accordance with 11 U.S.C. § 1126(b).
                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                            for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                             Chapter 12


9.    Were prior bankruptcy cases               No
      filed by or against the debtor
                                                                                                                       Case
      within the last 8 years?                  Yes.   District                                When                    number
      If more than 2 cases, attach a                                                                  MM / DD / YYYY
      separate list.                                                                                                   Case
                                                       District                                When                    number
                                                                                                      MM / DD / YYYY


10.   Are any bankruptcy cases                  No
      pending or being filed by a
      business partner or an                    Yes.   Debtor     See Schedule 1                                 Relationship   Affiliate
      affiliate of the debtor?                                    New York                                                      Date Hereof
                                                       District                                                  When
      List all cases. If more than 1,                  Case number, if known                                                    MM / DD / YYYY
      attach a separate list.




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 2
             19-12226-scc         Doc 1      Filed 07/09/19 Entered 07/09/19 00:37:58 Main Document
Debtor      Stearns Holdings, LLC                                        Case number (if known)
            Name
                                                          Pg 3 of 34

11.   Why is the case filed in this   Check all that apply:
      district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.
                                          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or have         No
      possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                    Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                   It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.


                                                   What is the hazard?

                                                    It needs to be physically secured or protected from the weather.

                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                   attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                   assets or other options).

                                                    Other



                                              Where is the property?
                                                                            Number        Street




                                                                            City                                          State      ZIP Code



                                              Is the property insured?

                                                    No

                                                    Yes. Insurance agency

                                                         Contact name

                                                         Phone




             Statistical and administrative information (Consolidated with debtor affiliates)



13.   Debtor’s estimation of          Check one:
      available funds                     Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.


                                          1-49                               1,000-5,000                              25,001-50,000
14.   Estimated number of
                                          50-99                              5,001-10,000                             50,001-100,000
      creditors
                                          100-199                            10,001-25,000                            More than 100,000
                                          200-999

                                          $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets
                                          $50,001-$100,000                   $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                More than $50 billion




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 4 of 34




                                07/09/2019




                       /s/ Jay M. Goffman                   07/09/2019
19-12226-scc        Doc 1     Filed 07/09/19 Entered 07/09/19 00:37:58              Main Document
                                           Pg 5 of 34



                          SCHEDULE 1 – AFFILIATED DEBTORS

                 The following list identifies all of the affiliated entities, including the Debtor
filing this petition, that have filed voluntary petitions for relief in this Court under chapter 11 of
title 11 of the United States Code, 11 U.S.C. §§ 101 et seq., as amended, substantially
contemporaneously with the filing of this petition.



                                    DEBTOR                                    FEDERAL EIN

1         Stearns Holdings, LLC                                             XX-XXXXXXX

2         Stearns Co-Issuer, Inc.                                           XX-XXXXXXX

3         Stearns Lending, LLC                                              XX-XXXXXXX

4.        Stearns Ventures, LLC                                             XX-XXXXXXX

5.        Protos Acquisition LLC                                            XX-XXXXXXX

6.        bSNAP, LLC                                                        XX-XXXXXXX

7.        Private Mortgage Advisors, LLC                                    XX-XXXXXXX
    19-12226-scc        Doc 1      Filed 07/09/19 Entered 07/09/19 00:37:58                     Main Document
                                                Pg 6 of 34


`
SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP
Jay M. Goffman
Mark A. McDermott
Shana A. Elberg
Evan A. Hill
Edward P. Mahaney-Walter
Four Times Square
New York, New York 10036-6522
Telephone: (212) 735-3000
Fax: (212) 735-2000

Proposed Counsel for Debtors and Debtors-in-Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK


In re                                                                  Chapter 11

STEARNS HOLDINGS, LLC, et al.,                                         Case No. 19-_____ (____)

                   Debtors.1                                           (Joint Administration Pending)


        DEBTORS’ CONSOLIDATED CORPORATE OWNERSHIP STATEMENT
    PURSUANT TO FED. R. BANKR. P. 1007(a)(1) AND 7007.1 AND LOCAL RULE 1007-3

               Pursuant to Rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy
Procedure (the “Bankruptcy Rules”) and Rule 1007-3 of the Local Bankruptcy Rules for the
Southern District of New York (the “Local Bankruptcy Rules”), Stearns Holdings, LLC,
 (“Stearns Holdings, LLC”) and certain of its debtor affiliates, as debtors and debtors-in-
possession in the above-captioned chapter 11 cases (collectively, the “Debtors”) respectfully
represent:

          1.       Blackstone Capital Partners VI NQ/NF L.P owns 99.755% of the equity interests

in Protos Acquisition LLC.

          2.       Protos Acquisition LLC owns 69.87% of the equity interests in Stearns Holdings,

LLC.

1
      The Debtors and the last four digits of their taxpayer identification numbers are: Stearns Holdings, LLC (8219);
      Stearns Co-Issuer, Inc. (7096); Stearns Lending, LLC (1773); Stearns Ventures, LLC (2386); Protos
      Acquisition LLC (4941); bSnap, LLC (2498); and Private Mortgage Advisors, LLC (7493). The address of
      Protos Acquisition LLC is 345 Park Avenue, New York, NY 10154. The address of the other Debtors is c/o
      Stearns Lending, LLC, 750 East Highway, 121 Bypass, Suite 150, Lewisville, TX 75067.
19-12226-scc      Doc 1    Filed 07/09/19 Entered 07/09/19 00:37:58             Main Document
                                        Pg 7 of 34



       3.     Artemis Holdings, Inc. owns 29.00% of the equity interests in Stearns Holdings,

LLC.

       4.     Stearns Holdings, LLC owns 100% of the equity interests in the following

Debtors: Stearns Co-Issuer, Inc. and Stearns Lending, LLC.

       5.     Stearns Lending, LLC owns 100% of the equity interests in the following

Debtors: Stearns Ventures, LLC and bSNAP, LLC.

       6.     Stearns Ventures, LLC owns 100% of the equity interests in Private Mortgage

Advisors, LLC.

       7.     An organizational chart that illustrates the Debtors’ corporate structure is

attached.




                                                2
                            19-12226-scc             Doc 1        Filed Stearns
                                                                        07/09/19    Entered 07/09/19
                                                                                Organizational Chart 00:37:58                      Main Document
                                                                                 Pg 8 of 34
                                          Blackstone Capital Partners VI       Blackstone Family Investment
                                                   NQ/NF L.P.                    Partnership VI-NQ ESC L.P.
                                                   (Delaware)                           (Delaware)

                                                99.755%                                          0.245%
                                                                                                                                                               Legend
                                                                  Protos Acquisition LLC                  Artemis Holdings, Inc.
                       Other Interest Holders                          (Delaware)                              (Delaware)                                Filing Entity

                                                                      69.87%
                                                                                                                                                         Non-Filing Entity
                                  1.13%                                                                          29%

                                                                                                                                                         Joint Ventures Affiliate
                                                                  Stearns Holdings, LLC
                                                                       (Delaware)                                                                        (None-Filing Entity)

                                                                                                                                                         “Preferred Partner”
                                                                                                                                                         Affiliate (Non-Filing Entity)
                                              100%                                  100%                               100%


                                                                               Stearns Management                 Stearns Lending, LLC
                                              Stearns Co-Issuer, Inc.
                                                                                  Investors I, LLC                    (California)
                                                   (Delaware)
                                                                                    (Delaware)                                                                 51%


                                                                                100%                              100%                                   Citywide Home Loans,
                                                                                                                                                                  LLC
                                                                       bSNAP, LLC                  Stearns Ventures, LLC                                        (Utah)
                                                                       (Delaware)                       (Delaware)

    47.5%                   50%                           50%                          50%                      100%                       50%                     50%



Compass Home Loans,    Gibraltar Mortgage            Home Mortgage                                             Private Mortgage          William Lyon
                                                                               Premia Mortgage, LLC                                                          Results Mortgage, LLC
        LLC               Services, LLC               Alliance, LLC                                              Advisors, LLC           Mortgage, LLC
                                                                                   (Delaware)                                                                     (Delaware)
    (Delaware)             (Delaware)                  (Delaware)                                                  (Delaware)             (Delaware)



      50%                  50%                            50.8%                            50%



                                                     Certainty Home Loans,
KBHS Home Loans, LLC   SoFi Mortgage, LLC                                           BKCO Mortgage, LLC
                                                               LLC
     (Delaware)            (Delaware)                                                   (Delaware)
                                                           (Delaware)
             19-12226-scc             Doc 1       Filed 07/09/19 Entered 07/09/19 00:37:58                             Main Document
                                                               Pg 9 of 34



                      Consolidated List of the Holders of the Debtors’ 30 Largest Unsecured Claims

                     Pursuant to Rule 1007(d) of the Federal Rules of Bankruptcy Procedure, set forth below is a list
            of creditors holding the thirty (30) largest unsecured claims against Stearns Holdings, LLC, Stearns Co-
            Issuer, Inc.; Stearns Lending, LLC; Stearns Ventures, LLC; Protos Acquisition LLC; bSNAP, LLC; and
            Private Mortgage Advisors, LLC (collectively, the “Debtors”), as of approximately July 9, 2019. This list
            has been prepared on a consolidated basis, based upon the books and records of the Debtors. The
            information presented in the list below shall not constitute an admission by, nor is it binding on, the
            Debtors.

            This List of Creditors does not include (a) persons who come within the definition of “insider” set forth in
            11 U.S.C. § 101 or (b) secured creditors unless the value of the collateral is such that the unsecured
            deficiency places the creditor among the holders of the largest unsecured claims.


Name of creditor and complete         Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code   number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                      address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                      contact               professional          disputed            claim amount and deduction for value of collateral or
                                                            services, and                             setoff to calculate unsecured claim.
                                                            government                                                       Deduction for
                                                                                                       Total Claim, if
                                                            contracts)                                                       value of
                                                                                                       partially                                   Unsecured Claim
                                                                                                                             collateral or
                                                                                                       secured
                                                                                                                             setoff
     Wilmington Trust,
     National Association, As         Boris Treyger
     Indentured Trustee               EMAIL -
     Attn: Boris Treyger              btreyger@wilmingt
     Vice President                   ontrust.com
     166 Mercer Street                PHONE - 646-645-
     Suite 2R                         1851                  Potential
     New York, NY 10012               FAX - 302-636-        Deficiency
                                                                                  Contingent,
1.   United States                    8587                  Claim - 9.375%                                                Undetermined          Undetermined
                                                                                  Unliquidated        $189,808,620
                                                            Senior Secured
     Alston & Bird LLP                Jason J. Solomon      Notes 2020
     Attn: Jason J. Solomon,          EMAIL –
     Esq.                             jason.solomon@alst
     101 S. Tryon Street              on.com
     Suite 4000                       PHONE – 704-444-
     Charlotte, NC 28280              1295
     United States
     Thoroughbred Capital
     Advisors, LLC                    Joe F. Jackson
     Attn: Joe F. Jackson             EMAIL -
     Managing Partner                 joefjackson@ymail.                          Contingent,
2.                                                          Contract/Trade                                                                      $9,350,002
     4745 W. 136Th Street             com                                         Unliquidated
     Suite 109                        PHONE - 913-558-
     Leawood, KS 66224                0808
     United States
             19-12226-scc             Doc 1       Filed 07/09/19 Entered 07/09/19 00:37:58                             Main Document
                                                               Pg 10 of 34


Name of creditor and complete         Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code   number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                      address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                      contact               professional          disputed            claim amount and deduction for value of collateral or
                                                            services, and                             setoff to calculate unsecured claim.
                                                            government                                                       Deduction for
                                                                                                       Total Claim, if
                                                            contracts)                                                       value of
                                                                                                       partially                                   Unsecured Claim
                                                                                                                             collateral or
                                                                                                       secured
                                                                                                                             setoff
     Loan Care Servicing
                                      Dave Worrall
     Center, Inc.
                                      EMAIL -
     Attn: Dave Worrall
                                      dave.worrall@loanc
     President
                                      are.net                                     Contingent,
3.   3637 Sentara Way                                       Trade Debt                                                                          $1,089,614
                                      PHONE - 972-437-                            Unliquidated
     Ste 303
                                      5943
     Virginia Beach, VA
                                      FAX - 757-466-
     23452
                                      0384
     United States
     Jones, Ken                       Jody Grovier
     Attn: Jody Grovier               EMAIL -
4.   6130 Anderson Rd                 grove@sonic.net       Severance                                                                           $583,333
     Forestville, CA 95436            PHONE - 707-887-
     United States                    2365
     Tata America International
                                      Surya Kant
     Corporation
                                      EMAIL -
     Attn: Surya Kant
                                      surya.kant@tcs.com
     Chief Executive Officer
5.                                    PHONE - 212-557-      Trade Debt                                                                          $ 316,075
     12977 Collection Center
                                      8038
     Dr
                                      FAX - +91-22-6778
     Chicago, IL 60693
                                      9000
     United States
     Microsoft Licensing, GP
                                      Erich Andersen
     Attn: Erich Andersen
                                      EMAIL -
     Corporate VP and Chief IP
                                      erich@microsoft.co
     Counsel
                                      m
6.   1950 N. Stemmons Fwy,                                  Trade Debt                                                                          $297,815
                                      PHONE - 425-421-
     Ste 5010
                                      6324
     LB #842467
                                      FAX - 425-706-
     Dallas, TX 75207
                                      7329
     United States
     Docutech, LLC                    Amy Brandt
     Attn: Amy Brandt                 EMAIL -
     President and Chief              abrandt@docutech.c
     Executive Officer                om
7.                                                          Trade Debt                                                                          $227,098
     4250 N. Drinkwater Blvd.,        PHONE - 208-535-
     Ste 110                          9119
     Scottsdale, AZ 85251             FAX - 208-932-
     United States                    0953
                                      Faisal Husain
     Synechron Inc
                                      EMAIL -
     Attn: Faisal Husain
                                      husain.faisal@synec
     Chief Executive Officer
                                      hron.com
8.   1 Corporate Place South                                Trade Debt                                                                          $209,168
                                      PHONE - 212-619-
     Suite 200
                                      5200
     Piscataway, NJ 08854
                                      FAX - 212-619-
     United States
                                      5210




                                                                          2
             19-12226-scc             Doc 1       Filed 07/09/19 Entered 07/09/19 00:37:58                             Main Document
                                                               Pg 11 of 34


Name of creditor and complete         Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code   number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                      address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                      contact               professional          disputed            claim amount and deduction for value of collateral or
                                                            services, and                             setoff to calculate unsecured claim.
                                                            government                                                       Deduction for
                                                                                                       Total Claim, if
                                                            contracts)                                                       value of
                                                                                                       partially                                   Unsecured Claim
                                                                                                                             collateral or
                                                                                                       secured
                                                                                                                             setoff
      TALX Corporation
                                      William W.
      Attn: William W. Canfield
                                      Canfield
      President and Chief
                                      PHONE - 972-755-
9.    Executive Officer                                     Trade Debt                                                                          $170,614
                                      2100
      4076 Paysphere Cir
                                      FAX - 972-755-
      Chicago, IL 60674-4076
                                      2080
      United States
      SHI International Corp.
      Attn: Thai Lee                  Thai Lee
      President and Chief             EMAIL -
10.   Executive Officer               thai_lee@shi.com      Trade Debt                                                                          $153,741
      290 Davidson Ave                PHONE - 203-380-
      Somerset, NJ 08873              8124
      United States
      Optiv Security, Inc
      Attn: Daniel D. Burns
      Co-Founder, Chief
      Financial Officer &             Daniel D. Burns
11.   Director                        PHONE - 303-298-      Trade Debt                                                                          $ 108,592
      1125 17th Street Suite          0600
      1700
      Denver, CO 80202
      United States
      LV Office 1 & 2, LLC
      Attn: Rena Padachy
      Director, Landlord's            Rena Padachy
      Broker                          EMAIL -
      C/O Cushman &                   rena.chappell@cush
12.                                                         Landlord                                                                            $ 84,241
      Wakefield                       wake.com
      721 Emerson Road, Suite         PHONE - 972-663-
      600                             9704
      St. Louis, MO 63141
      United States
      Zayo Group LLC            Matt Steinfort
      Attn: Matt Steinfort      EMAIL -
      Chief Financial Officer   matt.steinfort@zayo
13.                                                         Trade Debt                                                                          $ 80,756
      1805 29th St              .com
      Boulder, CO 80301         PHONE - 303-577-
      United States             5874
                                Daniel S
      Mesenbrink, Daniel S      Mesenbrink
      Attn: Daniel S Mesenbrink EMAIL -
14.   2801 Tyler St             scottmesenbrink@y           Severance                                                                           $ 66,250
      Southlake, TX 76092       ahoo.com
      United States             PHONE - 469-231-
                                6412




                                                                          3
             19-12226-scc             Doc 1       Filed 07/09/19 Entered 07/09/19 00:37:58                             Main Document
                                                               Pg 12 of 34


Name of creditor and complete         Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code   number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                      address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                      contact               professional          disputed            claim amount and deduction for value of collateral or
                                                            services, and                             setoff to calculate unsecured claim.
                                                            government                                                       Deduction for
                                                                                                       Total Claim, if
                                                            contracts)                                                       value of
                                                                                                       partially                                   Unsecured Claim
                                                                                                                             collateral or
                                                                                                       secured
                                                                                                                             setoff
      CultureIQ, Inc.
      Attn: Gregory Besner            Gregory Besner
      Founder, Chief Executive        EMAIL -
      Officer, President and          greg.besner@cultur
15.                                                         Trade Debt                                                                          $ 55,361
      Director                        eiq.com
      18 Slope Dr                     PHONE - 212-755-
      Short Hills, NJ 07078           8633
      United States
      Momentifi
      Attn: Gibran Nicholas           Gibran Nicholas
      Founder and Chief               EMAIL -
      Executive Officer               gibran@cmpsinstitu
16.                                                         Trade Debt                                                                          $ 43,155
      3000 Old Alabama Road           te.org
      Suite 119-477                   PHONE - 630-901-
      Alpharetta, GA 30022            2000
      United States
      Black Knight Financial     Darlene Ledet
      Services, Inc.             EMAIL -
      Attn: Darlene Ledet        darlene.ledet@bkfs.
17.                                                         Trade Debt                                                                          $ 40,196
      601 Riverside Avenue       com
      Jacksonville, FL 32204     PHONE - 904-854‐
      United States              3153
      Hewlett-Packard Financial  Irv Rothman
      Services                   EMAIL -
      Attn: Irv Rothman          irv.rothman@hpe.co
      President and Chief        m
18.                                                         Trade Debt                                                                          $ 32,920
      Executive Officer          PHONE - 888-215-
      3000 Hanover Street        8868
      Palo Alto, CA 94304        FAX - 908-898-
      United States              4146
                                 J. Alexander
                                 Douglas
      Staples, Inc.
                                 EMAIL -
      Attn: J. Alexander Douglas
                                 sandy.douglas@stap
      Chief Executive Officer
19.                              les.com                    Trade Debt                                                                          $ 32,562
      500 Staples Drive
                                 PHONE - 508–253–
      Framingham, MA 01702
                                 5000
      United States
                                 FAX - 508-253-
                                 8989
      Corelogic Flood Services, Frank Martell
      LLC                        EMAIL -
      Attn: Frank Martell        fmartell@corelogic.
      President and Chief        com
20.                                                         Trade Debt                                                                          $ 32,452
      Executive Officer          PHONE - 949-214-
      40 Pacifica, Suite 900     1888
      Irvine, CA 92618           FAX - 800-237-
      United States              6526




                                                                          4
             19-12226-scc             Doc 1       Filed 07/09/19 Entered 07/09/19 00:37:58                             Main Document
                                                               Pg 13 of 34


Name of creditor and complete         Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code   number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                      address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                      contact               professional          disputed            claim amount and deduction for value of collateral or
                                                            services, and                             setoff to calculate unsecured claim.
                                                            government                                                       Deduction for
                                                                                                       Total Claim, if
                                                            contracts)                                                       value of
                                                                                                       partially                                   Unsecured Claim
                                                                                                                             collateral or
                                                                                                       secured
                                                                                                                             setoff
      Genesys
                                      Paul Segre
      Telecommunications
                                      EMAIL -
      Laboratories, Inc.
                                      paul.segre@genesys
      Attn: Paul Segre
                                      .com
21.   Chairman                                              Trade Debt                                                                          $ 30,522
                                      PHONE - 650-466-
      2001 Junipero Serra Blvd.
                                      1155
      #700
                                      FAX - 650-466-
      Daly City, CA 94014
                                      1260
      United States
                                      John Graham
      1-800 Contacts Inc
                                      EMAIL -
      Attn: John Graham
                                      jgraham@1800cont
      President and Chief
                                      acts.com
22.   Executive Officer                                     Landlord                                                                            $ 29,182
                                      PHONE - 801-924-
      261 Data Dr
                                      9900
      Draper, UT 84020
                                      FAX - 801-924-
      United States
                                      9923
      MoreDirect, Inc dba
      Connection Enterprise
      Solutions
                                      Tim McGrath
      Attn: Tim McGrath
                                      EMAIL -
      President and Chief
                                      tmcgrath@pcconnec
23.   Executive Officer                                     Trade Debt                                                                          $ 28,677
                                      tion.com
      Route 101A
                                      PHONE - 603-890-
      730 Milford Road
                                      8855
      Merrimack, NH 03054-
      4631
      United States
      AT&T Corp
      Attn: David Mcatee              David Mcatee
      General Counsel                 EMAIL -
24.   14575 Presidio Square           dm952g@att.com        Trade Debt                                                                          $ 28,614
      Blvd                            PHONE - 214 757-
      Houston, TX 77083               3300
      United States
      Randstad Technologies,
                                      Karen Fichuk
      LLC
                                      EMAIL -
      Attn: Karen Fichuk
                                      karen.fichuk@rands
25.   Chief Executive Officer                               Trade Debt                                                                          $ 28,056
                                      tadusa.com
      3625 Cumberland Blvd
                                      PHONE - 770-937-
      Atlanta, GA 30339
                                      7000
      United States




                                                                          5
             19-12226-scc             Doc 1       Filed 07/09/19 Entered 07/09/19 00:37:58                             Main Document
                                                               Pg 14 of 34


Name of creditor and complete         Name, telephone       Nature of the claim   Indicate if claim   Amount of unsecured claim
mailing address, including zip code   number, and email     (for example, trade   is contingent,      If the claim is fully unsecured, fill in only unsecured
                                      address of creditor   debts, bank loans,    unliquidated, or    claim amount. If claim is partially secured, fill in total
                                      contact               professional          disputed            claim amount and deduction for value of collateral or
                                                            services, and                             setoff to calculate unsecured claim.
                                                            government                                                       Deduction for
                                                                                                       Total Claim, if
                                                            contracts)                                                       value of
                                                                                                       partially                                   Unsecured Claim
                                                                                                                             collateral or
                                                                                                       secured
                                                                                                                             setoff
                                      Mike Peck
      Pendo Management LLC
                                      EMAIL -
      Attn: Mike Peck
                                      mpeck@pendomana
      Co-Founder
                                      gement.com
26.   200 Se Douglas Street                                 Trade Debt                                                                          $ 27,775
                                      PHONE - 816-332-
      Suite 200
                                      6627
      Lee's Summit, MO 64063
                                      FAX - 816-332-
      United States
                                      6628
      Convergeone, Inc
      Attn: John A. Mckenna
                                      John A. Mckenna
      Chairman and Chief
                                      EMAIL -
      Executive Officer
                                      jmckenna@converg
27.   NW 5806                                               Trade Debt                                                                          $ 25,648
                                      e-one.com
      Po Box 1450
                                      PHONE - 651-796-
      Minneapolis, MN 55485-
                                      6791
      5806
      United States
      Assurance Software Inc.         Craig Potts
      Attn: Craig Potts               EMAIL -
      Chief Executive Officer         cwpotts@bellsouth.
28.                                                         Trade Debt                                                                          $ 21,320
      680 E Swedesford Road           net
      Wayne, PA 19087                 PHONE - 800-478-
      United States                   7645
      The Stratmor Group
      Attn: Garth Graham              Garth Graham
      Senior Partner                  EMAIL -
      5445 DTC Parkway                Garth.graham@strat
29.                                                         Earn Out              Contingent                                                    $ 20,000
      Penthouse 4                     morgroup.com
      Greenwood Village, CO           PHONE - 954-325-
      80111                           7816
      United States
      Lehman Brothers
      Holdings, Inc.
                                      William A Maher
      Attn: William A Maher
                                      EMAIL -
      Plaintiff Counsel,
                                      wmaher@wmd-
30.   Wollmuth Maher &                                      Litigation            Disputed                                                      Undetermined
                                      law.com
      Deutsch LLP
                                      PHONE - 212-382-
      500 Fifth Avenue
                                      3300
      New York, NY 10110
      United States




                                                                          6
19-12226-scc    Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                     Pg 15 of 34




         July 9, 2019
 19-12226-scc         Doc 1       Filed 07/09/19 Entered 07/09/19 00:37:58                      Main Document
                                               Pg 16 of 34



                                  United States Bankruptcy Court
                                   Southern District of New York

In re: Stearns Holdings, LLC                                                      Case No.
                                             Debtor(s)
                                                                                  Chapter       11

                              LIST OF EQUITY SECURITY HOLDERS

Following is the list of the Debtors’ equity security holders which is prepared in accordance with rule 1007(a)(3) of
the Federal Rules of Bankruptcy Procedure for filing in this Chapter 11 Case.

 Name and last known address or place of business of holder                Number/Percentage of Securities
Protos Acquisition, LLC                                                                   69.87 %
345 Park Avenue
New York, NY 10154-0191
Artemis Holding, Inc.                                                                       29%
1851 E. First Street, Suite 700
Santa Ana, CA 92705
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 17 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 18 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 19 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 20 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 21 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 22 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 23 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 24 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 25 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 26 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 27 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 28 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 29 of 34



                                      STEARNS HOLDINGS, LLC



                                      By:
                                      Name: David Schneider
                                      Title: Manager



                                      By:
                                      Name: William Cary
                                      Title: Manager



                                      By:
                                      Name: Glenn Stearns
                                      Title: Manager



                                      By:
                                      Name: Nadim El Gabbani
                                      Title: Manager



                                      By:
                                      Name: Chinh Chu
                                      Title: Manager



                                      By:
                                      Name: Jason Roswig
                                      Title: Manager



                                      By:
                                      Name: Chris Mitchell
                                      Title: Manager




                         [Signature Page to Written Consent]
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 30 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 31 of 34



                                      STEARNS HOLDINGS, LLC



                                      By:
                                      Name: David Schneider
                                      Title: Manager



                                      By:
                                      Name: William Cary
                                      Title: Manager



                                      By:
                                      Name: Glenn Stearns
                                      Title: Manager



                                      By:
                                      Name: Nadim El Gabbani
                                      Title: Manager



                                      By:    /s/ Chinh Chu
                                      Name: Chinh Chu
                                      Title: Manager



                                      By:
                                      Name: Jason Roswig
                                      Title: Manager



                                      By:
                                      Name: Chris Mitchell
                                      Title: Manager




                         [Signature Page to Written Consent]
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 32 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 33 of 34
19-12226-scc   Doc 1   Filed 07/09/19 Entered 07/09/19 00:37:58   Main Document
                                    Pg 34 of 34
